UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6777


DANIEL EUGENE SHERMAN,

                Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.       Joseph F. Anderson, Jr.,
District Judge. (5:10-cv-02571-JFA)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Eugene Sherman, Appellant Pro Se.  Donald John Zelenka,
Deputy Assistant Attorney General, Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel       Eugene    Sherman        seeks      to     appeal          the   district

court’s   order        denying      relief    on     his       28    U.S.C.          § 2254      (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2012).    The magistrate judge recommended that relief be denied

and advised Sherman that failure to file timely objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.                                    The court granted

Sherman       one    extension       of   time       to    file          objections,          but     no

objections were forthcoming.

               The     timely       filing      of     specific               objections         to     a

magistrate          judge’s    recommendation             is     necessary            to    preserve

appellate review of the substance of that recommendation when

the     parties        have     been      warned          of        the        consequences            of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);       see    also     Thomas v.        Arn,          474       U.S.    140     (1985).

Sherman       has     waived       appellate         review         by        failing       to    file

objections after receiving proper notice.                                Further, we find no

merit    in    Sherman’s        motion      asking        this       court       to    excuse         his

failure        to     object        to    the        magistrate               judge’s         report.

Accordingly,          we    deny     that     motion           and        a     certificate            of

appealability and dismiss the appeal.



                                                2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3